     Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 1 of 24 PageID #: 1
                                                                           FILED
                                                                          IN CLERK'S OFFICE
                                                                                     OFFIC
                                                                    U.S. DISTRICT COURT E.D.N.Y.
                                                                            ITRICTCOURTI

                        IRIZARRY, CH.J.                            * FEB 2 7 2019
JMK:AES/JN                      GOLD, M.J.
F. #2019R00102                                                      BROOKLYN OFFICE

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                           -X


UNITED STATES OF AMERICA                            IN D


        - against-                                  Cr. No.                           102
                                                 (T. 15, U.S.C., §§ 78dd-I, 78ff(a) and
JOSE CARLOS GRUBISICH,                            78ff(c)(2)(a); T. 18, U.S.C., §§ 2, 371,
                                                  981(a)(1)(C), 982(a)(1), 982(b)(1), 1956(h)
                          Defendant.                and 3551         T. 21, U.S.C., § 853(p); T.
                                                    28, U.S.C., § 2461(c))
                                           -X




THE GRAND JURY CHARGES:


              At all times relevant to this Indictment, unless otherwise indicated:

I.      The Defendant


              I.     The defendant JOSE CARLOS GRUBISICH was a Brazilian citizen and

served as the Chief Executive Officer("CEO")of Braskem, S.A.("Braskem"), a Brazil-based

petrochemical company, from in or about and between 2002 and 2008. GRUBISICH served as a

member of Braskem's Board of Directors("BOD")from in or about and between 2010 and

2012. GRUBISICH also worked in various capacities for Odebrecht S.A.("Odebrecht"), a

Brazil-based holding company with a controlling stake in Braskem. Specifically, GRUBISICH

served as the CEO ofETH Bioenergia S.A.("ETH"), Odebrecht's ethanol business, from in or

about and between 2008 and 2012, and as a consultant for Odebrecht from in or about and

between 2012 and 2015. Braskem was an "issuer" within the meaning ofthe Foreign Corrupt

Practices Act("FCPA"), Title 15, United States Code, Section 78dd-I(a). Thus, GRUBISICH


                                                I
1,.^,   ^         Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 2 of 24 PageID #: 2




            was an "officer,""director,""employee,""stockholder" and "agent" of an issuer within the

            meaning ofthe FCPA,Title 15, United States Code, Section 78dd-l(a).

            II.      Relevant Entities and Individuals

                            2.     Braskem was a sociedade andnima (corporation) organized under the laws

            of Brazil and headquartered in Sao Paulo, Brazil. Braskem was one ofthe largest petrochemical

            companies in the Americas, producing a portfolio of petrochemical and thermoplastic products.

            American depositary shares of Braskem traded on the New York Stock Exchange, and Braskem

            was required to file annual reports with the United States Securities and Exchange Commission

            (the "SEC")under Section 15(d)ofthe Securities Exchange Act of 1934(the "Exchange Act"),

            Title 15, United States Code, Section 78o(d).

                            3.     Braskem Incorporated Limited("Braskem Incorporated") was a wholly-

            owned subsidiary ofBraskem. It was incorporated with limited liability under the laws ofthe

            Cayman Islands and headquartered in Grand Cayman. Braskem Incorporated was an "agent" of

            an issuer, Braskem, within the meaning ofthe FCPA,Title 15, United States Code, Section

            78dd-l(a).

                            4.     Odebrecht was a Brazilian holding company that, through various

            operating entities, subsidiaries and companies in which it was a majority shareholder, conducted

            business in multiple industries, including engineering, construction, infrastructure, energy,

            chemicals, utilities and real estate. Odebrecht had its headquarters in Salvador, state of Bahia,

            Brazil, and operated in at least 27 other countries, including the United States. Odebrecht

            indirectly owned 38.1 percent ofthe total shares ofBraskem, and controlled Braskem through its

            ownership of 50.11 percent ofthe voting shares.
iV
        Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 3 of 24 PageID #: 3




                    5.     Petroleo Brasileiro S.A. - Petrobras ("Petrobras") was a Brazilian state-

     owned and state-controlled oil company headquartered in Rio de Janeiro, Brazil. The Brazilian

     government directly owned more than 50 percent ofPetrobras's common shares with voting
     rights, while an additional 10 percent ofPetrobras's shares were controlled by the Brazilian
     Development Bank and Brazil's Sovereign Wealth Fund. Petrobras was therefore controlled by

     the Brazilian government and performed government functions, and thus was an "agency" and

     "instrumentality" ofa foreign government, as those terms are used in the FCPA,Title 15, United

     States Code, Section 78dd-l(f)(l). Petrobras also owned 36.1 percent ofthe shares of Braskem.

                    6.     Co-Conspirator 1, a Brazilian citizen whose identity is known to the Grand

     Jury, was a director of Braskem and a senior executive of Odebrecht from in or about and

     between 2002 and 2008, and a director of Odebrecht from in or about and between 2009 and

     2016.


                    7.     Co-Conspirator 2, a Brazilian citizen whose identity is known to the Grand

     Jury, was an executive of Braskem from in or about and between 2002 and 2007, and an

     executive of Odebrecht and one of its subsidiaries from in or about and between 2007 and 2015.

                    8.     Co-Conspirator 3, a Brazilian citizen whose identity is known to the Grand

     Jury, was a director of Braskem from in or about and between 2009 and 2015, and an officer and

     senior executive of Odebrecht from in or about and between 2002 and 2015.

                    9.     Co-Conspirator 4, a Brazilian citizen whose identity is known to the Grand

     Jury, was a senior executive ofBraskem from in or about and between 2002 and 2006, and a

     senior executive of Odebrecht and one ofits subsidiaries from in or about and between 2006 and

     2016.
iV
       Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 4 of 24 PageID #: 4




                    10.    Co-Conspirator 5, a Brazilian citizen whose identity is known to the Grand

     Jury, was a senior executive ofBraskem from in or about and between 2006 and 2016, and a

     consultant for Odebrecht from in or about and between 2016 and 2019.

                    11.    Co-Conspirator 6, a Brazilian citizen whose identity is known to the Grand

     Jury, was a senior executive in Odebrecbt's Division of Structured Operations("DSO")from in

     or about and between 2006 and 2015.

                    12.    Co-Conspirator 7, a Brazilian citizen whose identity is known to the Grand

     Jury, was a consultant for Braskem from in or about and between 2006 and 2015.

                    13.    Co-Conspirator 8, a Brazilian citizen whose identity is known to the Grand

     Jury, was a senior executive ofBraskem from in or about and between 2008 and 2010.

                    14.    Foreign Official 1, an individual whose identity is known to the Grand

     Jury, was an executive and director at Petrobras from in or about and between 1977 and 2012.

     Foreign Official 1 was a "foreign official" within the meaning ofthe FCPA,Title 15, United

     States Code, Section 78dd-l(f)(l).

                    15.    Foreign Official 2, an individual whose identity is known to the Grand

     Jury, was an official in the legislative branch ofthe government of Brazil from in or about and

     between at least 2005 and 2010. Foreign Official 2 was a "foreign official" within the meaning

     ofthe FCPA,Title 15, United States Code, Section 78dd-l(f)(l).

                    16.    Intermediary 1, a Swiss citizen whose identity is known to the Grand Jury,

     served as an intermediary between Braskem and Foreign Official 1 from in or about and between

     at least 2008 and 2010.




                                                     4
   Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 5 of 24 PageID #: 5




III.   The Criminal Scheme

       A.      Overview


               17.     Between approximately 2002 and 2014, Braskem,together with

Odebrecht, certain Braskem and Odebrecht employees and agents and other co-conspirators,

engaged in a massive bribery scheme that resulted in the diversion ofapproximately $250
million of Braskem's funds into a secret slush fund, and the subsequent use ofthat slush fund to

pay bribes to government officials, political parties and others in Brazil to obtain and retain
business.


               18.     To effectuate the scheme, Odebrecht created and funded an elaborate,

secret financial structure that operated to account for and disburse bribe payments to, and for the

benefit of, foreign officials and foreign political parties. By in or about 2006,the development

and operation ofthis secret financial structure had evolved such that the DSO was formally

established. The DSO effectively functioned as a stand-alone bribe department within Odebrecht

for the benefit of Odebrecht and its subsidiaries, including Braskem. The DSO received funds

generated by various Odebrecht-related entities that were not recorded in the entities' financial

statements (including, as detailed below,from a Braskem slush fund), and then funneled those

funds to the ultimate bribe recipients. To conceal the origin ofthe funds, and distance them from

the final beneficiaries, transactions executed by the DSO were layered through multiple levels of

offshore entities and bank accounts throughout the world. The DSO also utilized an entirely

separate and off-book commxmications system, often referred to as "Drousys," which allowed

DSO employees, certain employees of Odebrecht and Braskem and other co-conspirators to
   Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 6 of 24 PageID #: 6




communicate about the corrapt payments through the use of secure emails and instant messages,

using codenames and passwords.

                19.    Prior to in or about 2006, Odebrecht made corrupt payments to support the

financial and political interests of Braskem. In or about 2006, Odebrecht required Braskem to

contribute funds from Braskem's own operations towards those corrupt payments. To generate

such funds, Braskem created an off-books slush fund known as a caixa dois("Caixa 2"), and

transferred money into Caixa 2 by making payments pursuant to fraudulent "commissions"

contracts with offshore shell companies controlled by Braskem. Funds for Caixa 2 were

funneled from Braskem's bank accounts in Brazil, New York and Florida to those offshore shell

companies, and then to accoimts held by the DSO. Those funds were subsequently disbursed by

the DSO to make corrupt payments on Braskem's behalf. In total, between in or about 2006 and

2014, Braskem diverted approximately 513 million Brazilian reais'(equivalent to approximately

$250 million) into offshore shell companies for transfer into accounts managed by the DSO.

                20.     As part ofthe above-described scheme,in or about and between 2002 and

2014,the defendant JOSE CARLOS GRUBISICH,together with others, agreed to make millions

of dollars in corrupt payments to, and for the benefit of, government officials, political parties

and others in Brazil to secure an improper advantage and to obtain and retain business for

Braskem and Odebrecht. Specifically, during this period, GRUBISICH and his co-conspirators

agreed to create the Caixa 2 slush fund,the proceeds of which were used by the DSO to make

corrupt payments on Braskem's behalfto Brazilian government officials and political parties.


^ The Brazilian real is the official currency of Brazil; its plural form is "reais," and its symbol is
"R$." All conversions from reais to American dollars contained herein are approximate and
based on historical exchange rates.
   Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 7 of 24 PageID #: 7




GRUBISICH approved bribe negotiations and bribe payments that were later made by the DSO

to Foreign Official 1, among others, including payments made to ensure that Braskem could
retain a contract for a significant petrochemical project in Brazil, and to ensure that Braskem

could obtain favorable pricing in contract negotiations with Petrobras.

               21.     Furthermore, while CEO of Braskem,the defendant JOSE CARLOS

GRUBISICH agreed with others to falsify Braskem's books and records by falsely recording

payments to offshore shell companies controlled by Braskem as "commissions." Despite his

direct participation in the above-described bribery scheme, GRUBISICH signed false

certifications submitted to the SEC, which among other things, attested that Braskem's annual

reports fairly and accurately represented Braskem's financial condition, and that GRUBISICH,

as Braskem's principal officer, had disclosed all fraudulent conduct by Braskem's management

and other employees with control over Braskem's financial reporting.

       B.      The Defendant JOSE CARLOS GRUBISICH's Involvement in
               the Creation of Caixa 2

               22.     As detailed above, Odebrecht began making corrupt payments to obtain and

retain business on behalfof Odebrecht and Braskem in or about and between 2001 and 2002. The

defendant JOSE CARLOS GRUBISICH became CEO of Braskem in 2002. In that capacity,

between in or about 2002 and 2006, GRUBISICH agreed with others that Odebrecht would make

corrupt payments to support Braskem's financial and political interests.

               23.     In or about 2006, Co-Conspirator 3,then a senior executive at Odebrecht,

met with the defendant JOSE CARLOS GRUBISICH and Co-Conspirator 1. Co-Conspirator 3

advised GRUBISICH and Co-Conspirator 1 that, going forward, Odebrecht would no longer

make corrupt payments to government officials for the benefit of Braskem imless Braskem

                                                 7
1^5, . -
              Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 8 of 24 PageID #: 8




           contributed funds towards such payments, and that Braskem was expected to generate and

           provide such funds to the DSO.

                         24.     The defendant JOSE CARLOS GRUBISICH and Co-Conspirator 1,

           together with others, had discussions and agreed that Braskem would set up Caixa 2, a Braskem-
           specific slush fund that would funnel funds to the DSO so that Odebrecht would continue to

           make corrupt payments to government officials on behalf of and to benefit Braskem. In or about

           2006, GRUBISICH and Co-Conspirator I instructed Co-Conspirator 4,then an executive in

           Braskem's finance department, to create a system for Braskem to generate funds for Caixa 2.

           Co-Conspirator 4 hired Co-Conspirator 7, a consultant paid by Braskem,to help with this task.

                         25.     Co-Conspirator 7 set up three corporate entities registered in the United

           Kingdom (the "Caixa 2 Entities"), which purported to be import and export agents that were

           independent of, and provided services to, Braskem. In fact, however,the Caixa 2 Entities were

           shell companies controlled by Braskem that did not provide any legitimate services to Braskem.

           The co-conspirators,including the defendant JOSE CARLOS GRUBISICH,used the Caixa 2

           Entities to generate funds for the DSO that were not properly recorded by:(1)creating fraudulent

           contracts between Braskem and the Caixa 2 Entities;(2)causing Braskem to make payments on

           those fraudulent contracts to bank accounts in the names ofthe Caixa 2 Entities; and

           (3)transferring funds from the Caixa 2 Entities to offshore bank accounts controlled by the DSO.

           The payments to the Caixa 2 Entities were made using, among other accounts, Braskem's bank

           accounts in Brazil as well as a New York-based bank accormt and a Florida-based bank account

           held by Braskem Incorporated.
  Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 9 of 24 PageID #: 9




       C.      The Defendant JOSE CARLOS GRUBISICH's Direction ofBribe Payments Made
               from the DSO for the Benefit of Braskem

               26.     During his tenure as CEO ofBraskem, and in that capacity, the defendant

JOSE CARLOS GRUBISICH authorized and approved Braskem's payments to the Caixa 2

Entities for transfer to the DSO,and negotiated and authorized bribe payments that were

disbursed from the DSO on Braskem's behalf. Co-Conspirator 1, Co-Conspirator 2 and

GRUBISICH regularly discussed the bribe payments, and Co-Conspirator 1 kept GRUBISICH

informed about bribe payments made by Odebrecht on behalf of Braskem. Certain ofthe bribe

payments that were negotiated and authorized by GRUBISICH were ultimately paid by the DSO

after GRUBISICH left his position as CEO,but while he continued to serve in other capacities at

Odebrecht and Braskem, and while he was a stockholder of Braskem.

                       1.     The Defendant JOSE CARLOS GRUBISICH Approved a $4.3
                              Million Bribe to Foreign Official 1 to Retain Contracts With
                              Petrobras


               27.     In or about 2005, Braskem signed a series ofcontracts with Petrobras for a

petrochemical project. Specifically, Braskem agreed to complete the construction of a

polypropylene (plastics) plant in Brazil. In his role as an executive and director at Petrobras,

Foreign Official 1 had control over the construction ofthe plant. Subsequently, Braskem

executives, including the defendant JOSE CARLOS GRUBISICH,became concerned that

Petrobras would reassign those contracts to one of Braskem's competitors.

               28.     In or about 2006,the defendant JOSE CARLOS GRUBISICH directed

Co-Conspirator 2 to negotiate a bribe of up to $4.3 million to Foreign Official 1 and others in

exchange for Foreign Official I's help in retaining the Petrobras contracts for Braskem. Co-

Conspirator 2 then negotiated bribe payments to Foreign Official 1, Foreign Official 2, their

                                                 9
  Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 10 of 24 PageID #: 10




affiliated political party and others totaling $4.3 million in exchange for Braskem retaining the
contracts. It was further agreed that no bribe payments would be made until certain aspects of

the plant's construction were actually underway. Co-Conspirator 2 then brought the terms ofthe
bribe proposal to GRUBISICH for approval, and GRUBISICH agreed to those terms.
               29.     In or about and between 2007 and 2008, after Petrobras retained its

contracts with Braskem and construction on the plant proceeded, the DSO made the agreed-upon

$4.3 million bribe payments in multiple installments to Foreign Official 1, Foreign Official 2,

their political party and others.

                       2.      The Defendant JOSE CARLOS GRUBISICH Authorized Bribe
                               Negotiations with Foreign Official 1 to Secure a Petrobras
                               Contract for Braskem


                30.    In or about 2008, Braskem and Petrobras began to negotiate a new long-

term contract for naphtha, a raw material used by Braskem in its petrochemical operations.

Petrobras initially proposed a pricing formula that would have required Braskem to pay a higher

price for naphtha to Petrobras. Braskem rejected this proposal and instead proposed a formula

that resulted in Braskem paying a lower price.

                31.     Prior to leaving his position as CEO of Braskem,the defendant JOSE

CARLOS GRUBISICH,along with others, initiated negotiations with Foreign Official 1 and

others to obtain the favorable naphtha pricing Braskem sought in its contract with Petrobras. As

part ofthe negotiations, GRUBISICH met with Foreign Official 1, and directed Co-Conspirator

2 to initiate bribe negotiations on behalf of Braskem with Foreign Official 2. Before leaving his

position as CEO of Braskem, GRUBISICH asked Co-Conspirator 5, a senior executive at

Braskem,to introduce Intermediary 1 to Co-Conspirator 6, a senior DSO executive.


                                                 10
'A.   i   %    Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 11 of 24 PageID #: 11




              GRUBISICH requested that Co-Conspirator 5 make the introduction, noting that Intermediary 1

              had a pre-existing relationship with Foreign Official 1. Ultimately, Intermediary 1 served as a

              conduit for Braskem's bribe payments to Foreign Official 1 by, among other things, coordinating

              the transfer of money from offshore bank accounts controlled by the DSO to bank accounts

              controlled by, or for the benefit of. Foreign Official #1.

                             32.     In or about and between 2009 and 2011, after the defendant JOSE

              CARLOS GRUBISICH had left his position as CEO of Braskem and after additional

              negotiations. Foreign Official 1 and Foreign Official 2 helped Braskem receive favorable pricing

              on the naphtha contract. In exchange. Foreign Official 1, Foreign Official 2 and others received

              approximately $12 million in bribe payments from Braskem. The bribe payments to Foreign

              Official 1 and Foreign Official 2 were made through the DSO,and some were made with

              Intermediary I's assistance. For example,on or about August 26,2011, members ofthe

              conspiracy caused $1 million to be transferred to a bank account held in the name of Sygnus

              Assets S.A. for the benefit ofForeign Official 1 and others, in exchange for their assistance in

              securing contracts between Braskem and Petrobras, including the naphtha contract. Shortly

              thereafter, on or about September 9, 2011, members ofthe conspiracy caused approximately

              $1,005,800 to be transferred to a bank accoimt held in the name ofSygnus Assets S.A. for the

              benefit ofForeign Official 1 and others, in exchange for their assistance in securing contracts

              between Braskem and Petrobras, including the naphtha contract. Both ofthese payments were

              routed through correspondent bank accounts in New York, New York.

                             33.     That naphtha contract between Petrobras and Braskem was finalized in

              approximately July 2009, but it was effective retroactively from on or about March 1,2009. The


                                                               11
  Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 12 of 24 PageID #: 12




term ofthe contract was five years, and it expired on or about February 28,2014. Braskem made

the last payment to Petrobras pursuant to the contract on or about May 15,2014.

                      3.     The Defendant JOSE CARLOS GRUBISICH Approved the
                             Repavment of Braskem's Bribe-Related Debt to the DSO

               34.    In or about 2008, Braskem owed approximately $10 million to the DSO,

because the DSO had made bribe payments on Braskem's behalf prior to receiving the money for

those payments from Caixa 2. This debt left the DSO with a substantial shortfall. During an in-

person conversation, Co-Conspirator 6 informed the defendant JOSE CARLOS GRUBISICH of

the debt owed to the DSO,and also informed GRUBISICH that Braskem would need to make

additional payments to the DSO in the coming months to avoid another shortfall in the future.

GRUBISICH ultimately directed Co-Conspirator 5 to settle the debt with the DSO,and to make

the additional requested payments to the DSO.

       D.     The Defendant JOSE CARLOS GRUBISICH's Role in Concealing the Bribe
              Pavments and Falselv Certifving Braskem's Books and Records


              35.     In or about and between 2006 and 2008,the defendant JOSE CARLOS

GRUBISICH,together with others, took steps to misrepresent in Braskem's financial statements

the true nature and purpose ofthe pa5mients made by Braskem to the Caixa 2 Entities, and the

subsequent transfer ofthose funds to the DSO for bribe payments on Braskem's behalf. In

agreement with his co-conspirators, GRUBISICH,in his role as Braskem's CEO,authorized

Braskem to falsely record payments diverted to the Caixa 2 Entities for onward payment to the

DSO as "commissions" on, among other things, Braskem's general ledger and electronic finance

system. Similarly, in agreement with his co-conspirators, GRUBISICH authorized the creation




                                                12
  Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 13 of 24 PageID #: 13




offalse dociiments to conceal the true nature and purpose ofthe payments to the Caixa 2

Entities, including fraudulent contracts with the Caixa 2 Entities.

               36.     In both 2007 and 2008,the defendant JOSE CARLOS GRUBISICH,in

his capacity as CEO,signed written certifications to Braskem's Annual Reports, which were

filed with the SEC,on behalf of Braskem. These certifications attested to the accuracy of

Braskem's Annual Reports for the years ending in December 2006 and December 2007,

respectively. By signing these documents, GRUBISICH personally certified that Braskem fully

complied with the requirements of Sections 13(a) and 15(d) ofthe Exchange Act(Title 15,

United States Code, Sections 78m(a)and 78o(d)), and that the information contained in

Braskem's annual reports fairly presented, in all material respects, the financial condition and

results of operations and cash flows of Braskem. Because GRUBISICH and his co-conspirators

failed to disclose that Braskem's payments to the Caixa 2 Entities were falsely recorded as

"commissions," among other things, Braskem's annual reports did not fully comply with Section

13(a)and 15(d)ofthe Exchange Act, nor did they fairly represent Braskem's financial condition

and the results of its operations.

               37.     The defendant JOSE CARLOS GRUBISICH also personally certified that

he had disclosed any fraud, whether or not material, that involved management or other

employees who had a significant role in Braskem's internal control over financial reporting.

GRUBISICH's certification was false because GRUBISICH was aware that Braskem was


generating funds that were being falsely reported as "commissions" payments on its books and

records, and that these funds were being used to make bribe payments on Braskem's behalf.




                                                13
  Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 14 of 24 PageID #: 14




               38.     Caixa 2 remained fully operational until in or around 2014, and during that

time, the defendant JOSE CARLOS GRUBISICH,and later his successors, signed false

certifications pursuant to the Sarbanes-Oxley Act on Braskem's behalf.

       E.      The Defendant JOSE CARLOS GRUBISICH's Use ofthe DSO While CEO of
               Odebrecht's Ethanol Business

               39.     After leaving Braskem, the defendant JOSE CARLOS GRUBISICH

continued to communicate with the DSO about the maintenance and use offunds that were not


properly recorded. For example, from in or about and between 2008 and 2012, GRUBISICH

served as the CEO ofETH,Odebrecht's ethanol business. In this capacity, GRUBISICH

communicated with the DSO regarding maintaining a slush fund for ETH and directing

payments out ofthat slush fund. For example, on or about August 12,2010, Co-Conspirator 6

sent an email to a number of Odebrecht and Braskem executives, including GRUBISICH,asking

the executives to provide information about their anticipated use offunds held by the DSO. Co-

Conspirator 8 was copied on the email in order to provide the requested information on behalf of

Braskem, and GRUBISICH was copied in order to provide the requested information on behalf

of ETH.


               40.    Further, in or about September 2010,the defendant JOSE CARLOS

GRUBISICH sent an email to Co-Conspirator 6 with the subject line "Support." In that email,

GRUBISICH asked Co-Conspirator 6 to arrange for the release of"100,000" in an unspecified

denomination for the ETH program and further stated that another executive from ETH would

sort out the details with Co-Conspirator 6.




                                               14
 Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 15 of 24 PageID #: 15




                                           COUNT ONE
                           (Conspiracy to Violate the FCPA—Bribery)

               41.     The allegations contained in paragraphs one through 40 are realleged and

incorporated as iffully set forth in this paragraph.

               42.     In or about and between 2002 and December 2014, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

JOSE CARLOS GRUBISICH,together with others, did knowingly and willfully conspire to

commit offenses against the United States, to wit: being an officer, director, employee, and agent

ofan issuer, and a stockholder thereof acting on behalfofsuch issuer, to make use ofthe mails

and means and instrumentalities ofinterstate commerce corruptly in furtherance of an offer,

payment, promise to pay, and authorization ofthe payment ofany money, offer, gift, promise to

give, and authorization ofthe giving of anything of value, to one or more foreign officials, and to

one or more persons, while knowing that all or a portion ofsuch money and thing of value would

be and had been offered, given, and promised, directly or indirectly, to one or more foreign

officials, for purposes of: (a)influencing acts and decisions ofsuch foreign official in his or her

official capacity;(b)inducing such foreign official to do and omit to do acts in violation ofthe

lawful duty ofsuch official;(c)securing any improper advantage; and(d)inducing such foreign

official to use his or her influence with a foreign government and agencies and instrumentalities

thereofto affect and influence acts and decisions ofsuch government and agencies and

instrumentalities, in order to assist Braskem in obtaining and retaining business for and with, and

directing business to, Braskem and its employees, agents and others, contrary to Title 15, United

States Code, Sections 78dd-l, 78ff(a) and 78ff(c)(2)(a).



                                                15
 Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 16 of 24 PageID #: 16




               43.     In furtherance ofthe conspiracy and to effect its objects, within the

Eastern District of New York and elsewhere, the defendant JOSE CARLOS GRUBISICH,

together with others, committed and caused to be committed, among others, at least one ofthe

following;

                                          OVERT ACTS


                      (a)      In or about 2006, GRUBISICH directed Co-Conspirator 2 to

negotiate bribe payments with Foreign Official I and Foreign Official 2 in return for Foreign

Official 1 and Foreign Official 2's help in retaining contracts with Petrobras relating to the

construction ofa polypropylene plant by Braskem.

                      (b)     In or about and between 2007 and 2008, GRUBISICH asked Co-

Conspirator 5 to introduce Co-Conspirator 6 to Intermediary 1.

                      (c)     In or about May 2007,the DSO made a payment for the benefit of

Foreign Official 1 that had been authorized by GRUBISICH in exchange for Foreign Official 1's

help with the contracts with Petrobras for the polypropylene plant.

                      (d)     In or about 2008, GRUBISICH directed Co-Conspirator 2 to

initiate bribe negotiations with Foreign Official 1 and Foreign Official 2 in exchange for Foreign

Official 2 and others helping Braskem obtain preferential pricing on its contract with Petrobras

regarding the supply of naphtha.

                      (e)     In or about May 2008, several co-conspirators, including Co-

Conspirator 3 and Co-Conspirator 6,communicated by email regarding GRUBISICH'S approval

ofan approximately $10 million transfer from Caixa 2 to the DSO to settle a bribe-related debt

owed by Braskem to the DSO.


                                                16
1   f ,J
             Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 17 of 24 PageID #: 17




                                   (f)     On or about August 26,2011, members ofthe conspiracy caused
           $1 million to be transferred to a bank account held in the name of Sygnus Assets S.A., which
            was routed through correspondent bank accounts in New York,New York,for the benefit of

           Foreign Official 1 and others, in exchange for Foreign Official I's assistance in securing
           contracts between Braskem and Petrobras,including the naphtha contract.

                                  (g)      On or about September 9, 2011, members ofthe conspiracy caused

           approximately $1,005,800 to be transferred to a bank account held in the name of Sygnus Assets

           S.A., which was routed through correspondent bank accounts in New York, New York,for the

           benefit ofForeign Official 1 and others, in exchange for Foreign Official I's assistance in

           securing contracts between Braskem and Petrobras, including the naphtha contract.

                                  (h)     On or about April 30,2014, members ofthe conspiracy caused

           $1,405,489.26 to be paid from a bank account in New York, New York, held by Braskem

           Incorporated to one ofthe Caixa 2 Entities.

                                  (i)     On or about May 15,2014, Braskem sent a payment of

           R$66,844,929 to Petrobras for the purchase of naphtha pursuant to the March 2009 naphtha

           contract.


                             (Title 18, United States Code, Sections 371 and 3551 et seq.')

                                                      COUNT TWO
               (Conspiracy to Violate the FCPA—^Books and Records Violations and Failure to Certify
                                                    Financial Reports)

                          44.     The allegations contained in paragraphs one through 40 are realleged and

           incorporated as iffully set forth in this paragraph.




                                                            17
a   i   ,     Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 18 of 24 PageID #: 18




                           45.     In or about and between January 2006 and April 2015, both dates being

            approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

            JOSE CARLOS GRUBISICH,together with others, did knowingly and willfully conspire to:

                                   (a)     directly and indirectly falsify and cause to be falsified books,

            records, and accounts required to, in reasonable detail, accurately and fairly reflect the

            transactions and dispositions ofthe assets of Braskem, an issuer of securities registered pursuant

            to the Exchange Act,contrary to the FCPA,Title 15, United States Code, Sections 78m(b)(2)(A),

            78m(b)(5) and 78ff(a).

                                   (b)     being a CEO of Braskem, an issuer, certify and cause to be

            certified statements required to be filed under Title 18, United States Code, Section 1350, with

            the SEC,knowing that the periodic reports contained financial statements accompanying the

            certified statements did not comport with all the requirements set forth in Sections 13(a) or 15(d)

            ofthe Exchange Act(Title 15, United States Code, Sections 78m(a)and 78o(d)), and that the

            information contained in each periodic report did not fiilly and fairly present, in all material

            respects, the financial condition and results ofoperations of Braskem, an issuer registered

            pursuant to the Exchange Act, in violation of Title 18, United States Code, Sections 1350(c)(1)

            and (2).

                           46.     In furtherance ofthe conspiracy and to effect its objects, within the Eastem

            District of New York and elsewhere, the defendant JOSE CARLOS GRUBISICH,together with

            others, committed and caused to be committed, among others, at least one ofthe following:




                                                             18
^   k
          Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 19 of 24 PageID #: 19




                                                    OVERT ACTS


                                (a)      On or about July 6,2006, GRUBISICH and his co-conspirators

        entered into a false commissions contract with one ofthe Caixa 2 Entities for the purpose of

        transferring money to Caixa 2 and later to the DSO.

                                (b)      On or about April 19,2007, at the direction ofand with the

        authorization of members ofthe conspiracy, Braskem falsely recorded an approximately

        R$589,937.38 payment that was diverted into Caixa 2 on Braskem's general ledger and

        electronic finance system as commission for agents.

                                (c)     On or about June 30, 2008, GRUBISICH signed a certification

        falsely attesting that he had disclosed any firaud that involved management or other employees at

        Braskem who had a significant role in the company's internal control over financial reporting,

        and that Braskem's Annual Report did not contain any false statement ofa material fact or omit

        to state a material fact.


                               (d)      On or about August 24,2010, at the direction of and with the

        authorization of members ofthe conspiracy, including Co-Conspirator 8, Braskem falsely

        recorded an approximately R$88,723.74 payment that was diverted into Caixa 2 on Braskem's

        general ledger and electronic finance system as commission for agents.

                               (e)      On or about June 7,2011, Co-Conspirator 5 signed a certification

        falsely attesting that he/she had disclosed any fraud that involved management or other

        employees at Braskem wfeio had a significant role in the company's internal control over financial

        reporting, and that Braskem's Annual Report did not contain any false statement ofa material

        fact or omit to state a material fact.



                                                         19
i.   f     Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 20 of 24 PageID #: 20




                                 (f)      On or about December 17,2014, at the direction ofand with the

         authorization of members ofthe conspiracy, including Co-Conspirator 5, Braskem falsely

         recorded an approximately R$229,743.31 payment that was diverted into Caixa 2 on Braskem's

         general ledger and electronic finance system as commission for agents.

                                 (g)      On or about April 14, 2014, Co-Conspirator 5 signed certifications

         falsely attesting that he/she had disclosed any firaud that involved management or other

         employees at Braskem who have a significant role in the company's internal control over

         financial reporting, and that Braskem's Annual Report did not contain any false statement of a

         material fact or omit to state a material fact.

                                 (h)      Onorabout April 28,2014, members ofthe conspiracy caused

         $1,611,120.95 to be paid from a bank accoimt in Florida held by Braskem Incorporated to one of

         the Caixa 2 Entities.


                                 (i)      On or about April 30,2014, members ofthe conspiracy caused

         $1,405,489.26 to be paid from a different bank account in New York, New York held by

         Braskem Incorporated to one ofthe Caixa 2 Entities.

                           (Title 18, United States Code, Sections 371 and 3551 et seq.l

                                                   COUNT THREE
                                       (Conspiracy to Commit Money Laundering)

                        47.      The allegations contained in paragraphs one through 40 are realleged and

         incorporated as iffully set forth in this paragraph.

                        48.      In or about and between 2002 and December 2014, both dates being

         approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

         JOSE CARLOS GRUBISICH,together with others, did knowingly and intentionally conspire to

                                                           20
  Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 21 of 24 PageID #: 21




 transport, transmit, and transfer monetary instruments and funds from a place in the United

 States to and through a place outside the United States and to a place in the United States from

and through a place outside the United States with the intent to promote the carrying on ofone or
more specified unlawful activities, to wit: felony violations ofthe FCPA,Title 15, United States

Code, Sections 78dd-l, 78m(b)(2)(A), 78m(b)(5)and 78ff(a), contrary to Title 18, United States

Code, Section 1956(a)(2)(A).

                (Title 18, United States Code, Sections 1956(h)and 3551 et seq.l

                            CRIMINAL FORFEITURE ALLEGATION
                               AS TO COUNTS ONE AND TWO

               49.     The United States hereby gives notice to the defendant that, upon his

conviction of any ofthe offenses charged in Counts One,Two,Four and Five, the government

will seek forfeiture in accordance with Title 18, United States Code, Section 981(a)(1)(C)and

Title 28, United States Code, Section 2461(c), which require any person convicted ofsuch

offenses to forfeit any property, real or personal, constituting, or derived from,proceeds obtained

directly or indirectly as a result ofsuch offenses.

               50.     If any ofthe above-described forfeitable property, as a result ofany act or

omission ofthe defendant:


                      (a)      cannot be located upon the exercise ofdue diligence;

                      (b)      has been transferred or sold to, or deposited with, a third party;

                      (c)      has been placed beyond the jurisdiction ofthe court;

                      (d)      has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be divided

without difficulty;

                                                 21
  Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 22 of 24 PageID #: 22




it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p), to
seek forfeiture ofany other property ofthe defendant up to the value ofthe forfeitable property

described in this forfeiture allegation.

               (Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))

                            CRIMINAL FORFEITURE ALLEGATION
                                      AS TO COUNT THREE

               51.     The United States hereby gives notice to the defendant that, upon his

conviction ofthe offense charged in Count Three, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 982(a)(1), which requires any person

convicted ofsuch offense to forfeit any property, real or personal, involved in such offense, or

any property traceable to such property.

               52.     If any ofthe above-described forfeitable property, as a result of any act or

omission ofthe defendant:


                      (a)      cannot be located upon the exercise ofdue diligence;

                      (b)      has been transferred or sold to, or deposited with, a third party;

                      (c)      has been placed beyond the jurisdiction ofthe court;

                      (d)      has been substantially diminished in value; or

                      (e)      has been commingled with other property which cannot be divided

without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any



                                                22
JC>'"    Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 23 of 24 PageID #: 23




        other property ofthe defendant up to the value ofthe forfeitable property described in this

        forfeiture allegation.

                       (Title 18, United States Code, Sections 982(a)(1) and 982(b)(1); Title 21, United

        States Code, Section 853(p))



                                                                           A TRUE BILL



                                                                                        ki
                                                                           FOREPERSON




                          \P.
        RICHARD P. DONOGHUEl
        UNITED STATES ATTOI
        EASTERN DISTRICT OF NEW YORK




        ROBERT ZINK
        ACTING CHIEF,FRAUD SECTION
        CRIMINAL DIVISION, DEPT. OF JUSTICE




                                                      23
                  Case 1:19-cr-00102-RJD Document 1 Filed 02/27/19 Page 24 of 24 PageID #: 24

F.#: 2019R00102

FORM DBD-34              No.
JUN. 85


                                             UNITED STATES DISTRICT COURT

                                                     EASTERN District o/NEW YORK

                                                             CRIMINAL DIVISION


                                               THE UNITED STATES OF AMERICA



                                                      JOSE CARLOS GRUBISICH,

                                                                                             Defendant.


                                                             INDICTMENT

                          (T. 15, U.S.C., §§ 78dd-l, 78ff(a) and 78ff(c)(2)(a); T. 18, U.S.C., §§ 2,371,
                          981(a)(1)(C), 982(a)(1), 982(b)(1), 1956(h)and 3551 et seq.; T. 21, U.S.C., §
                                                    853(p); T. 28, U.S.C., § 2461(c))

                               A true bill



                                                                                               Foreperson


                        Filed in open court this                        day.

                        of                         A.D. 20


                                                                                                     Clerk



                        Bail, $



                        Julia Nestor andAlixandra E.Smith,Assistant U.S. Attorneys(718)254-6297/6370

                                                                                                             V %r
